Citation Nr: 1644539	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to an initial, compensable rating for service-connected gastritis and gastroesophageal reflux disease (GERD).  

4.  Entitlement to a total disability rating based on individual unemployability
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active duty service from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
March 2012 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In March 2012, the RO denied increased disability ratings for the Veteran's service-connected residual fracture, left ankle; left gastrocnemius strain; and lumbar spine disabilities.  

At his July 2013 Board hearing, the Veteran raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating a claim for a TDIU will be considered as part and parcel of the claim for benefits for the underlying disability).  The Board thus took jurisdiction of the TDIU issue at the time of its May 2014 decision, where it granted and denied increased disability ratings for the Veteran's service-connected residual fracture, left ankle; left gastrocnemius strain; and lumbar spine disabilities and granted service connection for radiculopathy of the left lower extremity.  The Board remanded the TDIU issue for further development.  

Thereafter, in October 2014 the RO denied entitlement to service connection for cervical spine and headache disabilities.  The RO also granted entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD) and assigned an initial, noncompensable disability rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required in this appeal.  In his July 2015 substantive appeal, the Veteran requested that he be scheduled for a video-conference hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran must be scheduled for an appropriate hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the RO, in accordance with applicable law.  

2.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



